                        Case 6:19-cr-10067-GEB Document 19 Filed 10/18/19 Page 1 of 1
                                         COURTROOM MINUTE SHEET - CRIMINAL HEARINGS                                         FIL F~
                                             U.S. DISTRICT COURT- WICHITA, KANSAS                                      U.S. District Court
                                                                                                                       Di strict of K;:i nsas
                                                              Date:    I 0 - t~ - tt(
  Case No.       19-10067-01-GEB                   United States v .       JOHN 0. GREEN

                                                              APPEARANCES:
Government:       D   Barnett   D   Furst    D    Hati   D Lind D McCarty D          Metzger    D   Smith )2rri·easter       D   Welch
                  D   ------

Defendant:        D   Failed to Appear             ,..B1 n Person


Judge:    D Gale            Cleric       D   Catier                                             Interpreter:   D Richard Vargas          D      Sworn
         I D irzer                   ff      Merseal                                                           D Ileana Badillo          D      Sworn
                                                                                                               D Terri Doolittle         D      Sworn


                                                             PROCEEDINGS:                                      Tape No.:    {:'?; /,... /;. §)._
 D Rule 5                                 D   5(c)(3)      D Revocation D Super. Rel.Viol.                     D   Def. Arrested; Petition Unseal ed
                                                                        D Prob. Viol.
                                                                              D   Bond Viol.

 D Detention                              D Waived
 Q Preliminary Hearing                    D      Waived
  O 'A rraignment                         D      Waived Reading        D   Read to Defendant                   D   Not Guilty      D   Guilty
  D Bond Hearing
· D Change of Plea
  r u entencing
 TI Rule 20
  D Other Hearing:    ----------~




                                                                                     D   Defendant given Consular Notification
 D   Complaint      D   Indictment        ,.01nformation                             D   Defendant declined to waive Indictment
Ja"No. of Counts/Viol.:         I            D    & Forfeiture
                                                                                     D   Signed Waiver of Indictment
                                                                                     D   Signed Consent to Proceed Before Magistrate
 D Charges/Viol. explained to Defendant D Penalties explained                        D   Petition to Enter Plea filed
             DFelony ~isdemeanor                                                     D   Plea Agreement filed
                                                                                     D   Advised of Rights under 0Rule 20 0Rule 5(c)(3)
 D   Defendant's constitutional rights explained                                     D   Signed Consent to Transfer (Rule 20)
 D   Defendant sworn/affirmed D Examined re: financial status                        D   Transfer under 5(c)(3) to :
 D   Counsel Appointed
                                                                                     D   P.S .I. Ordered            ---------


 D   Release Ordered                 D   Bond fixed at: -
                                                        $ -----                      D   Continued on present bond/conditions
 0   Temp. Detention Ordered         D   Detention Ordered                           D   Remanded to Custody

 D   Defendant waived the right to a detention hearing. The Comi accepted the waiver and granted the Government motion for detention.
 D   Defendant waive? the right to ? pr~liminary heari,!!.&. Th~ Comi ac?epted the waiver and found probable cause as alleged.
 D   Government motion for detention 1s D granted. LJ denied. D withdrawn.
 D   Defendant admitted violations as alleged in the Petition.
 D   The Government adopted the recommendations of Pretrial Services for release on conditions.
 D   Defendant waived the right to an identity hearing. Cami accepted waiver and found Defendant to be person named. Defendant waived
     right to detention hrg. in Dist. of KS. Cami accepted waiver & granted Govt. motion for detention pending proceed. in charging District.


                                     D   as directed before Judge _ _ _ _ _ _ _ _ _ _ _ __
Defendant's next appearance:         D   per Scheduling Order of Judge _ _ _ _ _ _ _ _ _ __
                                     D   on:                  at:         D a.m. D p.m. before Judge _ _ _ _ _ _ _ _ _ __
                                    for D Detention Hearing D Arraignment               D   Preliminary Hearing    D ----------
Notes: ~ 4o ~ I                     OV'       ~:red,, f1ft1 ~·&; q; lo ~AL~
